Citation Nr: 1716345	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-19 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher rate of VA nonservice-connected pension benefits.

(The issues of whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, entitlement to service connection for diabetes mellitus, a psychiatric disability, and a headache disability, entitlement to an increased rating for sarcoidosis with restrictive lung disease, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disease or injury are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in St. Paul, Minnesota currently has jurisdiction over the Veteran's pension claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issues of whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, entitlement to service connection for diabetes mellitus, a psychiatric disability, and a headache disability, entitlement to an increased rating for sarcoidosis with restrictive lung disease, and entitlement to a TDIU are being addressed in a separate Board decision because these matters arise out of two or more AOJs.  Although as a general matter, "[a]ll issues over which the Board has jurisdiction in an individual case will be addressed in a single document that disposes of issues ripe for disposition and remands any issues requiring development or other appropriate action by the agency of original jurisdiction," there is an exception for "matters arising out of two or more agencies of original jurisdiction."  BVA Directive 8430, sections 14(a),(c)(1) (Transmittal Sheet, May 17, 1999).


REMAND

Nonservice-connected improved pension is available to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501, 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3 (a)(3), 3.23 (2016).  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

A veteran who otherwise meets the requirements for eligibility for nonservice-connected pension will be paid the MAPR, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.273 (2016).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271 (2016).  The types of exclusions from income for VA pension purposes include certain unreimbursed medical expenses in excess of five percent of the MAPR that have been paid within the 12-month annualization period. 38 U.S.C.A. § 1503 (a); 38 C.F.R. § 3.272 (2016).

In this case, the Veteran has been awarded nonservice-connected pension benefits, effective from January 30, 2009.  After reviewing the claims file, the Board finds that a remand is necessary to seek clarification from the Veteran as to his income and expenses during each 12 month annualization period since January 30, 2009.  As the record currently stands, the information in the claims file is insufficient to thoroughly determine the proper rates of nonservice-connected pension that are warranted since January 30, 2009.  In particular, the Veteran appears to have indicated on his May 2016 substantive appeal (VA Form 9) that he paid yearly medical insurance premiums in excess of five thousand dollars.  There is otherwise no information in the claims file as to the specific amount of any insurance premiums that have been paid by the Veteran during the claim period.  Hence, a remand is necessary to attempt to obtain all relevant income and expense information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to report his income and medical expenses (to include medical insurance premiums) with as much detail as possible for each period from February 1, 2009 through December 31, 2009; January 1, 2010 through December 31, 2010; January 1, 2011 through December 31, 2011; January 1, 2012 through December 31, 2012; January 1, 2013 through December 31, 2013; January 1, 2014 through December 31, 2014; January 1, 2015 through December 31, 2015; January 1, 2016 through December 31, 2016; and January 1, 2017 through the present.  All efforts to obtain such information must be documented in the file.

2.  If the full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



